t c summary opinion united_states tax_court michael e houchin petitioner v commissioner of internal revenue respondent docket no 30985-12s filed date michael e houchin pro_se timothy shawn sinnott for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner has substantiated deductible vehicle expenses as required under sec_274 and whether petitioner is liable for self-employment_tax background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in indiana at the time that he filed his petition at the beginning of petitioner--who previously had worked as a truck driver--was unemployed during this time petitioner collected unemployment_compensation and also engaged in a business activity of picking up old newspapers and selling them to a recycling company petitioner would drive his truck to whatever locations he could find that had available newspapers petitioner maintained a mileage log wherein he recorded the date starting and ending odometer readings business mileage and personal mileage for each trip with his truck during and by the latter part of petitioner had secured a job as a truck driver with ups petitioner’ sec_2010 form_1040 u s individual_income_tax_return was prepared by h and r block on schedule c profit or loss from business petitioner reported gross_income of dollar_figure office expense of dollar_figure and car and truck expenses of dollar_figure for a net_loss of dollar_figure the examination_division of the internal_revenue_service irs disallowed all of petitioner’s truck expenses but allowed the office expense because of the disallowed car and truck expenses petitioner’s business had a net profit for accordingly the irs calculated and included self-employment_tax of dollar_figure and a self-employment_tax deduction of dollar_figure based upon this business income on or about date petitioner submitted his mileage log to the irs examination_division to substantiate his truck expenses the irs examination_division was unpersuaded by petitioner’s mileage log because the entries did not reflect a business_purpose or the places where petitioner’s business activity occurred the irs asked that petitioner provide information regarding the places where he went on or about date petitioner resubmitted his mileage log having modified it by writing in the places where he guessed he may have gone again unpersuaded the irs sent to petitioner a notice_of_deficiency dated date reflecting its adjustments to his tax_return discussion car and truck expenses sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain sufficient records to establish the amounts and purpose of any deductions sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs the taxpayer has the burden of proving his or her deductions claimed see 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 petitioner claimed truck expenses of dollar_figure because petitioner’s truck is listed_property under sec_280f or ii a deduction for the truck expenses requires additional substantiation see sec_274 a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of travel and the business_purpose of the expense id see also sec_1_274-5t c and temporary income_tax regs fed reg date while a contemporaneous log is not required a taxpayer’s subsequent reconstruction of his or her expenses does require corroborative evidence with a high degree of probative value to support such a reconstruction not made at or near the time of the expenditure in order to elevate that reconstruction to the same level of credibility as a contemporaneous record sec_1_274-5t temporary income_tax regs supra although petitioner provided his mileage log he nevertheless failed to provide any corroborating receipts or other records that substantiated the statements made in the log petitioner’s mileage log did not address the business_purpose of each trip guessing as to where he may have gone in petitioner added the places of business travel to his log in the log was thus not contemporaneous and the reconstruction was not reliable although we believe that petitioner had business travel_expenses in relation to his recycling business sec_274 precludes estimates see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date because petitioner failed to substantiate the claimed expenses as required by sec_274 his deductions must be disallowed self-employment_tax sec_1401 generally imposes a self-employment_tax on the self- employment income of every individual individuals whose net_earnings_from_self-employment equal or exceed dollar_figure during the taxable_year are required to report such income sec_6017 in his petition petitioner contends that his recycling of newspapers was a ‘hobby’ type of business however petitioner and h and r block treated the activity as a schedule c business and used a disproportionate amount of expenses and the resulting net_loss to offset other income on the basis of the entire record we have determined that for petitioner had self-employment_income in excess of dollar_figure after the disallowance of the truck expenses accordingly respondent is sustained on this issue we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent
